qwhuqdo 5hyhqxh 6huylfh department of the treasury number release date index no washington dc person to contact telephone number refer reply to cc ita plr-111975-01 date date legend charity local chapter llc corporation month year dear this letter responds to a ruling_request submitted on behalf of charity by a letter dated date which was forwarded by a transmittal letter dated date and supplemented by letters dated date and date the request relates to a property donation program operated with a third party the specific issues are whether donations made through the property donation program may qualify for a charitable_contribution_deduction under sec_170 of the code whether charity’s exempt status under sec_501 is adversely affected by this program and whether this program constitutes an unrelated_trade_or_business under facts description of relevant parties charity is a charitable entity exempt from federal_income_tax under sec_501 and is not a private_foundation it normally receives a substantial part of its support from a governmental_unit or from the general_public under sec_170 charity received its determination_letter in month year charity’s primary purpose is to find a cure for certain illnesses charity engages in programs for research patient and community service public health education and professional education local chapter is one of the local chapters of charity and is not a separate legal entity local chapter is included in charity’s group exemption filing of form_990 return of plr-111975-01 organization exempt from income_tax charity expects to enter into a written_agreement with llc to solicit process and accept property donations on behalf of charity within the area served by local chapter charity proposes to enter into the relationship because it does not currently have the resources to process property donations and meet the federal and state reporting requirements additionally charity believes it is more cost efficient to enter into this relationship than to attempt to solicit and process property donations itself charity will use the proceeds from the sale of donated property to support and further its purposes almost all of the donated property is expected to be in the form of automobiles and trucks but property donations may include boats and other personal_property llc is a charitable fundraiser registered under state law llc is engaged in the for- profit business of buying storing maintaining dismantling and selling used motor vehicles and vessels and other personal_property llc is owned by corporation a for- profit entity and an individual the individual is the managing member of llc and the president of corporation no director or officer of charity which includes local chapter has a proprietary or familial relationship with llc corporation or the individual charity is fully informed of the relationship between llc corporation and the individual description of proposed written_agreement charity has represented that the future course of dealing between the parties will be in accord with the written_agreement described below the agreement is entitled agency agreement the agreement includes as a recital that charity desires to appoint llc as its agent for the purpose of assisting charity in the solicitation acceptance processing and sale of donated motor vehicles vessels and other personal_property donated by the general_public to charity and llc desires to accept its appointment as agent for such purposes on the terms and conditions set forth in the agreement within a specified geographic area llc is the exclusive agent for charity but llc also may be an agent for others the agreement states that charity appoints llc as its authorized agent pursuant to certain state_agency laws to act in charity’s name place and stead for the following purposes to advertise and otherwise solicit donations of motor vehicles vessels and other personal_property from the general_public in the name and on behalf of charity to pick up and or accept donations of motor vehicles vessels and other personal_property from the general_public in the name and on behalf of charity to arrange for qualified appraisals process provide minor repairs and sell motor vehicles vessels and other personal_property donated by the general_public in the name and on behalf of charity and to do and perform any act necessary requisite and proper to be done and to do all things that charity might or could do or cause to be done to further the purposes of the agency set forth in through plr-111975-01 subject_to the review and approval of charity llc agrees to do the following to pick up and or accept donations of the property to the extent necessary or desirable as determined by llc in the exercise of its reasonable business judgment to pay all costs and expenses pertaining to the property so as to result in the cost-efficient sale thereof including the towing and repairing of vehicles and to pay all costs and expenses of selling auctioning or otherwise disposing of the property these activities shall be performed by llc and or its agents contractors subcontractors and or third parties whether related to llc and or its principals or not as determined by llc in its sole and absolute discretion according to the terms of the agreement llc reserves the right to refuse to accept a vehicle that llc determines in the exercise of its reasonable business judgment is not saleable at a price at least adequate to cover llc’s related costs and expenses subject_to the review and approval of charity all property shall be sold or disposed of as determined by llc in its reasonable business judgment and llc agrees to use its best efforts in connection with the sale of the property to obtain the greatest price therefor llc may enter into a consignment agreement or other subcontract with an auction company or any other business_entity including any affiliate and or related_person or entity and pay such person or entity a fee for any services rendered all property shall be sold as-is and in compliance with all applicable laws rules and regulations corporation or any other person or entity related to llc may purchase any vehicle provided that the purchase_price shall be comparable to the purchase_price anticipated in the regular course of business llc has an option and right_of_first_refusal to process but not to purchase any property donated to and received directly by charity charity is and shall remain the equitable owner of the property until an authorized sale occurs upon the sale of the donated property the proceeds shall become the property of charity net of the fee payable to llc until such sale the risk of accidental loss damage or destruction of the donated property shall be borne by charity subject_to llc’s obligation to pay the cost and expenses of insurance coverage described later in the agreement llc agrees to provide advertising on behalf of charity which may include radio television newspapers and direct mail the placement and content of advertising shall be determined by llc subject_to charity’s review and approval llc will pay for all the costs and expenses of the advertising the parties have agreed to an approximate monthly sum that llc will spend on advertising llc agrees to provide a toll-free telephone number on behalf of charity for vehicle donations charity may provide its own toll-free telephone number for vehicle donations if it pays the associated costs for donated property valued above dollar_figure llc will arrange for professional appraisals by an unaffiliated appraiser donors are solely responsible for paying the costs of their appraisals llc may when requested by charity provide signatures for forms plr-111975-01 noncash charitable_contributions on behalf of charity pursuant to a power_of_attorney described later in the agreement llc will provide the donor of a vehicle with a blue_book used car price guide printout along with a disclosure that the printout does not in any way represent the opinion of llc or charity donors will sign a certificate of donation together with a bill of sale statement of facts and a limited power_of_attorney llc will send copies of the certificates of donation to charity on behalf of charity llc will send a thank you letter to each donor upon receipt of a vehicle llc agrees to send to a donor within days after donation of a vehicle an official receipt from charity on forms provided by charity on behalf of charity llc will process all department of motor vehicles dmv documents according to dmv rules and regulations charity will provide a power_of_attorney to llc in order to complete dmv title transfers llc will provide monthly accounting reports to charity in a form and in detail satisfactory to charity llc will provide weekly advertising reports to charity charity agrees to pay llc a fee based on a specified percentage of gross_proceeds received from the sale or disposition of donated property on a monthly basis llc shall remit a payment to charity in an amount equal to the preceding month’s gross_proceeds less llc’s percentage charity reserves the right to audit and inspect llc’s property donation program financial statements for charity at any time during normal business hours description of vehicle classification and dmv titling process an interested donor will call the toll-free number and a pick-up of the vehicle will be scheduled donors will be informed that llc is acting on behalf of charity vehicles will be classified as either acquisition or clear title by llc based on guidelines determined in advance by llc in consultation with charity a clear title vehicle complies with the state antipollution and safety requirements and has enough value to be sold to the public the chain of title goes from the donor to charity to llc as a dealer then to the buyer dmv will collect transfer fees for each of the transfers in the chain of title llc appears in the chain of title because llc sells all donated vehicles under its dealer license state dmv rules provide that a charitable_organization is exempt from the dealer license requirement but all of the proceeds from the sale of the vehicle must go to the charity consequently this rule is not applicable here because some of the sale proceeds will go to llc as its fee an acquisition vehicle does not meet the state antipollution and safety requirements and is destined to go to an automobile dismantler the chain of title goes from the plr-111975-01 donor to charity to llc as a dealer then to the buyer dmv considers these transactions as multiple transfers but no dmv transfer fees are imposed when an acquisition vehicle is processed by a licensed automobile dismantler the vehicle’s dmv record will reflect a junk status with the name of the automobile dismantler and the date the vehicle was acquisitioned it is expected that the buyer generally will be corporation and it has been represented that this is so because corporation pays more for acquisition vehicles than the other automobile dismantlers that are potential buyers description of state donation law state donation law provides in part that if a person donates a motor_vehicle aircraft or vessel to a nonprofit organization or commercial fundraiser for charitable purposes the nonprofit organization or commercial fundraiser must send to the donor a receipt for that property within days from the date of the donation the receipt must describe the donated property in terms of its model age level of use including but not limited to the mileage in the case of a vehicle and condition and whether a visual inspection indicated that there were any readily apparent defects that would materially reduce the value of the property the receipt must also include the date the donation was made and must indicate whether the property was operable or inoperable at the time of donation additionally if the donated property is sold prior to the issuance of the receipt the receipt must also include all of the following the date the property was sold if the property was sold to a dismantler the amount_paid to the nonprofit organization or commercial fundraiser and if the property was altered subsequent to the donation and the alteration affected the value of the property a statement that the property was altered and whether the alteration increased or decreased the value of the property the nonprofit organization or commercial fundraiser must retain a copy of the receipt for its records analysis issue - whether donations made through the property donation program may qualify for a charitable_contribution_deduction under sec_170 of the code a whether llc is the agent for charity and whether donations are made to charity through llc sec_170 of the code provides the general_rule that subject_to certain limitations there shall be allowed as a deduction any charitable_contribution payment of which is made within the taxable_year a charitable_contribution shall be allowable as a deduction only if verified under regulations prescribed by the secretary see also sec_1_170a-1 of the income_tax regulations sec_170 provides that the term charitable_contribution includes a contribution or gift to or for_the_use_of a corporation trust or community chest fund or foundation a created or organized in the united_states or in any possession thereof or under the plr-111975-01 law of the united_states any state the district of columbia or any possession_of_the_united_states b organized and operated exclusively for religious charitable scientific literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals c no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual and d which is not disqualified for tax exemption under sec_501 by reason of attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office see also sec_1_170a-1 a taxpayer may claim a deduction for a charitable_contribution only if the contribution is made to or for_the_use_of a qualified_organization a contribution is for_the_use_of a qualified_organization when it is held in a legally enforceable trust for the qualified_organization or in a similar arrangement 495_us_472 because the contributions in the property donation program are not made in trust or similar arrangement they cannot be for_the_use_of charity therefore we need to determine whether contributions in the property donation program are made to charity it is well established that an organization described in sec_170 may receive contributions through its agent sec_1_170a-1 provides in part that if a taxpayer unconditionally delivers or mails a properly endorsed stock certificate to a charitable donee or the donee’s agent the gift is completed on the date of delivery or if such certificate is received in the ordinary course of the mails on the date of mailing in revrul_85_184 1985_2_cb_84 a utility company was authorized by a charitable_organization to act as its agent in receiving contributions from customers of the utility company the examples of an agency relationship in the revenue_ruling and regulation described above cover the situation where the agent receives contributions on behalf of a qualified_organization nevertheless in appropriate circumstances a qualified_organization may use an agent to perform other functions cf 43_tc_663 acq 1965_2_cb_5 describes a property donation program operated by a for-profit corporation on behalf of a hospital issue of agency was not raised agency has been defined as the fiduciary relation which results from the manifestation of consent by one person to another that the other shall act on his behalf and subject_to his control and consent by the other so to act restatement second of agency sec_1 see also black’s law dictionary 7th ed the one for whom action is to be taken is the principal and the one who is to act is the agent some of an agent’s general fiduciary duties to the principal include the duty to account for profits arising out of the employment the duty not to act as or on account of an adverse_party without the principal’s consent the duty not to compete with the principal on his own account or plr-111975-01 for another in matters relating to the subject matter of the agency and the duty to deal fairly with the principal in all transactions between them restatement second of agency while the contract terms setting forth the parties’ rights and obligations are of major importance the designation of the parties in an agreement as having or not having a principal agent relationship is not binding on the service or other third parties instead all the facts and circumstances must be considered see 125_f3d_1 1st cir in the property donation program described above charity desires to appoint llc as its agent for the purpose of assisting charity in the solicitation acceptance processing and sale of personal_property donated by the general_public to charity in order to determine whether there is a valid agency relationship we must look to the proposed written_agreement and the surrounding facts and circumstances because this ruling covers the future implementation of a property donation program pursuant to the terms of the written_agreement and charity has represented that the future course of dealing between the parties will be in accord with the written_agreement our analysis will focus primarily on the terms of the written_agreement the written_agreement clearly purports to establish an agency relationship pursuant to certain state_agency laws throughout the agreement the provisions show that llc will be acting on charity’s behalf and subject_to its control in the general performance of the activities such as solicitation acceptance processing and sale of donated property the amount of discretion that llc will exercise is not in conflict with an agency relationship also charity is and shall remain the equitable owner of the property until an authorized sale occurs in other words llc will hold the property in the capacity of the agent for charity the dmv titling process is in accord with this treatment upon the sale of the donated property the proceeds shall become the property of charity net of the fee payable to llc based on a specified percentage of gross_proceeds until such sale the risk of accidental loss damage or destruction of the donated property shall be borne by charity subject_to llc’s obligation to pay the cost and expenses of insurance coverage llc will provide monthly accounting reports to charity in a form and in detail satisfactory to charity llc will provide weekly advertising reports to charity charity reserves the right to audit and inspect llc’s property donation program financial statements at any time during normal business hours we note that the fact that llc will pay certain costs and expenses such as advertising and insurance under the written_agreement does not preclude a determination that there is a valid agency relationship cf restatement second of agency comment e we also note that the fact that corporation or any other person or entity related to llc may purchase any vehicle provided that the purchase_price shall be comparable to the purchase_price anticipated in the regular course of business does plr-111975-01 not by itself preclude a determination that there is a valid agency relationship provided that llc acts in accordance with its fiduciary duty to charity we believe that if the actual course of dealing between the parties is in accord with the terms of the written_agreement there will be a valid agency relationship charity will have the requisite degree of control and supervision accordingly based on the facts submitted and the representations made we conclude that llc will be the agent for charity and donations can be made to charity through llc b whether the thank you letter or receipt letter sent to a donor includes the information required by sec_1_170a-13 sec_1_170a-13 provides rules concerning recordkeeping and return requirements for charitable_contributions of property other than money sec_1_170a-13 provides the general_rule that except for cases covered by sec_1_170a-13 any taxpayer who makes a charitable_contribution of property other than money shall maintain for each contribution a receipt from the donee showing the following information i the name of the donee ii the date and location of the contribution and iii a description of the property in detail reasonably sufficient under the circumstances although the fair_market_value of the property is one of the factors to be taken into account in determining the amount of detail to be included on the receipt such value need not be stated on the receipt a letter or other written communication from the donee acknowledging receipt of the contribution showing the date of the contribution and containing the required description of the property contributed constitutes a receipt for purposes of this paragraph under the property donation program described above llc on behalf of charity will send a thank you letter to each donor upon receipt of a vehicle a copy of this type of letter was submitted with the ruling_request it contains detailed information some of which is apparently to meet the requirements of the state donation law and is on the letterhead of the llc llc agrees to send to a donor within days after donation of a vehicle an official receipt from charity on forms provided by charity an example of this type of receipt letter was submitted it contains less detailed information than the thank you letter and is on the letterhead of charity the thank you letter includes all of the information required by sec_1_170a-13 and meets the requirements of a letter or other written communication from the donee as previously discussed with your authorized representative the receipt letter does not meet these requirements c whether the thank you letter satisfies the requirements of sec_170 sec_1_170a-1 provides that if a charitable_contribution is made in property other than money the amount of the contribution is the fair_market_value of the property at the time of the contribution reduced as provided in sec_170 and sec_1_170a-4 or plr-111975-01 sec_170 and sec_1_170a-4a sec_1_170a-1 provides that the fair_market_value is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts sec_170 provides the general_rule that no deduction shall be allowed for any contribution of dollar_figure or more unless the taxpayer substantiates the contribution by a contemporaneous written acknowledgment of the contribution by the donee organization that meets the requirements of sec_170 sec_170 provides that an acknowledgment must contain the following information i the amount of cash and a description but not value of any property other than cash contributed ii whether the donee organization provided any goods or services in consideration in whole or in part for any property described in clause i and iii a description and good_faith estimate of the value of any goods or services referred to in clause ii or if such goods or services consist solely of intangible religious benefits a statement to that effect sec_170 provides that an acknowledgment shall be considered to be contemporaneous if the taxpayer obtains the acknowledgment on or before the earlier of i the date on which the taxpayer files a return for the taxable_year in which the contribution was made or ii the due_date including extensions for filing such return sec_1_170a-13 provides rules for substantiation of charitable_contributions of dollar_figure or more sec_1_170a-13 provides in part that no deduction is allowed under sec_170 for all or part of any contribution of dollar_figure or more unless the taxpayer substantiates the contribution with a contemporaneous written acknowledgment from the donee organization sec_1_170a-13 provides that except as otherwise provided in sec_1_170a-13 through f and f a written acknowledgment from a donee organization must provide the following information i the amount of any cash the taxpayer paid and a description of any property other than cash the taxpayer transferred to the donee organization ii a statement of whether or not the donee organization provides any goods or services in consideration in whole or in part for any of the cash or other_property transferred to the donee organization iii if the donee organization provides any goods or services other than intangible religious benefits a description and good_faith estimate of the value of those goods or services and iv if the donee organization provides any intangible religious benefits a statement to that effect sec_1_170a-13 provides that a written acknowledgment is contemporaneous if it is obtained by the taxpayer on or before the earlier of i the date the taxpayer files the original return for the taxable_year in which the contribution was made or ii the due_date including extensions for filing the taxpayer’s original return for that year the thank you letter could satisfy the requirements of sec_170 but for the fact that it does not currently indicate whether any goods or services were provided in consideration for the contribution because llc is properly authorized by charity it plr-111975-01 may issue on behalf of charity a thank you letter appropriately modified to comply with the statutory and regulatory requirements and such a letter would satisfy the requirements of sec_170 assuming it is received by a donor within the prescribed time periods we have enclosed a copy of the advanced text of publication charitable_contributions - substantiation and disclosure requirements which is currently available on the irs website this publication provides examples of written acknowledgments that satisfy the requirements of sec_170 and also discusses how an organization can provide the acknowledgment electronically such as by e-mail d whether the appraisal summaries for property valued in excess of dollar_figure will be signed in accordance with sec_1_170a-13 sec_1_170a-13 provides rules concerning recordkeeping and return requirements for deductions in excess of dollar_figure claimed for certain charitable_contributions of property sec_1_170a-13 provides in part the general_rule that no deduction under sec_170 shall be allowed with respect to a charitable_contribution to which this paragraph applies unless the substantiation requirements of sec_1_170a-13 are met sec_1_170a-13 provides the general_rule that except as provided in sec_1_170a-13 a donor who claims or reports a deduction with respect to a charitable_contribution to which sec_1_170a-13 applies deductions in excess of dollar_figure must comply with the following three requirements a obtain a qualified_appraisal for such property contributed b attach a fully completed appraisal_summary to the tax_return on which the deduction for the contribution is first claimed or reported by the donor and c maintain records containing the information required by sec_1 170a- b ii pursuant to sec_1_170a-13 the appraisal_summary is signed and dated by the donee sec_1_170a-13 provides that the person who signs the appraisal_summary for the donee shall be an official authorized to sign the tax or information returns of the donee or a person specifically authorized to sign appraisal summaries by an official authorized to sign the tax or information returns of such donee the signature of the donee on the appraisal_summary does not represent concurrence in the appraised value of the contributed_property rather it represents acknowledgment of receipt of the property described in the appraisal_summary on the date specified in the appraisal_summary and that the donee understands the information reporting requirements imposed by sec_6050l and sec_1_6050l-1 in general sec_1_6050l-1 requires the donee to file an information_return with the internal_revenue_service in the event the donee sells exchanges consumes or otherwise disposes of the property or any portion thereof described in the appraisal_summary within two years after the date of the donor’s contribution of such property in the property donation program described above the parties acknowledge that an authorized representative of charity may sign forms llc may when requested by charity provide signatures for forms on behalf of charity pursuant to a power_of_attorney this arrangement when properly implemented will result in appraisal plr-111975-01 summaries signed in accordance with sec_1_170a-13 as a general matter we note that even if a claimed charitable deduction is not in excess of dollar_figure and therefore not subject_to the above described rules a taxpayer still may need to use a form_8283 because schedule a itemized_deductions for form_1040 u s individual_income_tax_return requires a taxpayer to complete and attach form_8283 if the deductions for the claimed gifts to charity other than by cash or check are more than dollar_figure with respect to issue based on the facts submitted and the representations made we conclude that donations made through the property donation program may qualify for a charitable_contribution_deduction under sec_170 of the code subject_to the limitations of that section issue - whether charity’s exempt status under sec_501 is adversely affected by this program sec_501 of the code provides that to qualify for exemption from federal_income_tax under this code section an organization must be organized and operated exclusively for charitable purposes such an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose see sec_1_501_c_3_-1 of the income_tax regulations the presence of a single non-exempt purpose will preclude exemption under sec_501 see 326_us_279 the proposed vehicle donation program raises two issues whether it violates the inurement or private benefit prohibitions under sec_501 an organization is not operated exclusively for exempt purposes if the organization’s net_earnings inure to the benefit of any private_shareholder_or_individual see sec_1_501_c_3_-1 the term private_shareholder_or_individual is defined as persons having a personal and private interest in the activities of the organization see sec_1_501_a_-1 inurement occurs where earnings_of an exempt_organization are provided to insiders inurement includes any compensation_for services provided to insiders unless the compensation is not excessive or unreasonable see 666_f2d_1096 7th cir and 74_tc_507 aff’d without published opinion 647_f2d_163 2d cir reasonable_compensation is a question of fact see 412_f2d_1197 ct_cl in the proposed written_agreement charity is to compensate llc under a contingent_compensation arrangement llc is compensated on a specified percentage of gross_proceeds received from the sale or disposition of the donated property because llc is the agent of charity we conclude that llc is an insider or private individual within the meaning of sec_1_501_a_-1 of the regulations the issue then is whether the contingent_compensation provision in the agreement constitutes prohibited inurement to llc plr-111975-01 a contingent_compensation agreement may create a conflict of interest between serving the personal_interest of the service provider and maximizing the donated funds for the charitable_organization nevertheless such an agreement does not constitute inurement if certain factors are present first the agreement was negotiated at arm’s length and the service provider has no participation in the management or control of the exempt_organization second the agreement serves a real and discernible business_purpose of the exempt_organization independent of any purpose to operate the organization for the direct or indirect benefit of the service provider third the amount of the compensation is not dependent principally upon incoming revenue of the exempt_organization but is dependent on the accomplishment of the objectives described in the agreement fourth there is no evidence of abuse or unwarranted benefits in this situation the first factor is satisfied because the agreement between llc and charity was negotiated at arm’s length charity represents that no director or officer of charity and local chapter has a proprietary or familial relationship with llc corporation or the individual who own sec_1 of llc we note that neither corporation nor the individual serves in any capacity as board member or officer of charity or local chapter the second factor is satisfied because the agreement serves a real purpose not merely to confer financial benefit to llc corporation or the individual specifically charity represents that it and local chapter lack resources to process donated property and llc has the ability and resources to accomplish charity’s objectives for its property donation program further almost all of the donated property is expected to be in the form of used motor vehicles and there are no indications that the method of compensation is not customary in the buying dismantling and selling of used motor vehicles the third factor is satisfied because llc’s compensation is dependent on llc accomplishing its duties as agent and not on charity’s other sources of funding the final factor is satisfied because there are no indications that the benefit to llc under the agreement is unwarranted hence we conclude that the compensation provision in the agreement does not constitute inurement under sec_501 of the code see revrul_69_383 1969_2_cb_113 an organization also does not operate exclusively for exempt purposes if it operates for the benefit of private interests see sec_1_501_c_3_-1 the proscription against private benefit also includes benefits conferred on unrelated or disinterested persons see 92_tc_1053 hence private benefit also occurs where non-incidental benefits that serve private interests are conferred on unrelated or disinterested individuals the issue is whether the property donation program benefits corporation or the individual more than incidentally we note that charity and local chapter are not created by corporation or the individual no board member or officer of charity and local chapter as described previously is a board member or officer of corporation or the individual or vice versa hence charity and local chapter are not captive organizations of corporation or the individual further the agreement was negotiated at arm's length the property donation program would occur without corporation or the individual since charity and local chapter could appoint another agent to operate this fundraising program thus plr-111975-01 we conclude that the property donation program does not benefit corporation or the individual more than incidentally because we conclude that the contingent_compensation provision in the agreement and the property donation program described in the agreement do not violate the inurement and private benefit prohibitions under sec_501 of the code we conclude that charity’s exempt status under sec_501 is not adversely affected issue -- whether this program constitutes an unrelated_trade_or_business under sec_511 of the code provides in part for the imposition of tax on the unrelated_business_taxable_income of organizations described in sec_501 including sec_501 sec_512 of the code provides that the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business defined by sec_513 regularly carried on by it less the allowable deductions which are directly connected with the carrying on of such trade_or_business sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for the income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function that constitutes the basis for its exemption under sec_501 however sec_513 of the code provides that the term unrelated_trade_or_business does not include any trade_or_business which is the selling of merchandise substantially_all of which has been received by the organization as gifts or contributions see sec_1_513-1 in the situation here charity and local chapter plan to receive donated property and resell it to generate funds also there are no indications that the donated property items are not gifts hence we conclude that revenue derived from the sales of donated property will not constitute unrelated_trade_or_business under the exception described in sec_513 of the code and sec_1_513-1 of the regulations caveats the rulings contained in this letter are based upon information and representations submitted by the organization and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings and it is subject_to verification on examination because this letter could help resolve any future questions about your income_tax responsibility please keep a copy of this letter_ruling in your permanent records plr-111975-01 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter this ruling is directed only to the organization requesting it sec_6110 provides that it may not be used or cited as precedent sincerely karin gross senior technician reviewer branch office of associate chief_counsel income_tax accounting enclosures copy of this letter copy for sec_6110 purposes publication
